On Motion to Dismiss
The opinion, of the Court was delivered by Todd, J.
The relators, who had organized themselves into a cor*761poration known as the “St. Bernard Slaughterhouse Company,” applied to the police jury for the privilege of erecting, maintaining and carrying on a slaughterhouse at a place designated in said parish. .
This application was refused, and the relators then resorted to a mandamus to compel them to grant the privilege asked, and from a judgment making the mandamus peremptory defendant appeals.
The motion to dismiss is on the grounds:
1. That the matter in controversy does not exceed $2000 in value.
2. That if it does exceed that sum, that the appeal bond is insufficient in amount.
1.
The pecuniary interest involved in the controversy does no explicitly appear from the pleadings, and in the record we find several affidavits, among them that of the president of the police jury of the parish, that the pecuniary interest of each party to the suit exceeds two thousand dollars.
These affidavits, in connection with the averments of the petition in regard to the capital stock of the corporation ($100,000), and the purposes and objects of the corporation leave no doubt on our minds that the value of the franchise sought by the relators far exceeds in value the judicial amount.
Tl.
The appeal bond was fixed in the order of the judge ; and in a suit of thiseharacter it was sufficient for a suspensive appeal.
Motion refused.